Title: To James Madison from John Lamson, 6 October 1802 (Abstract)
From: Lamson, John
To: Madison, James


6 October 1802, Trieste. “Since my last of the 24th August, I have been informed by Mr Riggins that he has received a commission as consul for this port. The reasons for my long abscence were explained to you in my letter of the 29th Decr. 1801 which however I conclude had not reached you, when this appointment was made.… I have been induced by this commission, to leave my Native country and friends to reside in this place, the voyage here has cost me much money; and as this circumstance affects not only my int[e]rest but my reputation in this City, I have thought my duty to address you this letter. Since my arrivall in Trieste I have neglected nothing in my power to procure every possible advantage for those of my fellow citizens who have visited this place.… Before I return to America shall wait your esteemed communications, and when I shall be informed that the Goverment have no further service for me abroad shall endeavour to act the part of a good citizen at home.”
 

   
   RC (DNA: RG 59, CD, Trieste, vol. 1). 2 pp.; docketed by Wagner.



   
   For Lamson’s replacement by William Riggin, see Joseph Covachich to JM, 16 Nov. 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:246 and n. 1.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:353.



   
   A full transcription of this document has been added to the digital edition.

